DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
2.	Claims 1, 2, 6, 7, 9, 10 and 13 are pending.
Claim 13 is withdrawn from consideration as being drawn to non-elected invention.
Claims 1, 2, 9, 10 and 13 have been amended.
	Claims 1, 2, 6, 7, 9 and 10 are examined on the merits with species, CA19-9.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1, 6, 7, 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment deleting “represented by”, see Amendments to the Claims submitted January 26, 2021.

Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 3, section 0007, 3rd line. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Applicants attempt to clarify and provide evidence of possession of the four antibodies required for the claimed method, see pages 5-8 of the Remarks submitted March 25, 2021.  Utilizing the schematic initially provided in the Action mailed October 26, 2020 and set forth herein, Applicants provide additional information in their Remarks.  Applicants believe “a person of skill in the art would believe that Applicant possessed the invention claimed” and “…processes outlined at Examples 1 [paragraphs 0148-0151 on pages 54-56] and 4 [paragraphs, 0157-0161 on pages 58 and 59]…are standard methods of forming an antibody”, see Remarks, page 5, Issues…section, 2nd paragraph.  
Applicants further assert as it corresponds with the schematic on page 5, 
Antibody (1st)  “an anti-APOA2-ATQ terminus antibody specifically binding to an APOA2-ATQ C-terminal region of the APOA2-ATQ protein comprising the amino acid sequence of SEQ ID NO: 1” are antibodies from two hybridomas, clone 7F2 (with CDR sequences, SEQ ID NOs: 4-9  and clone 6G2 (with CDR sequences, SEQ ID NOs: 10-15), see page 7, section 0151 (c);
Antibody (2nd)    “an anti-APOA2- ATQ non-terminus antibody binding to the APOA2-ATQ protein other than to the APOA2-ATQ C-terminal region” are antibodies from clone MAB1 and clone MAB2, see page 8, 1st paragraph; 
Antibody (3rd)   “an anti-APOA2-AT terminus antibody specifically binding to an APOA2-AT C-terminal region of the APOA2-AT protein comprising the amino acid sequence of SEQ ID NO: 2” is a polyclonal antibody obtained by details described in a book, see page 7, bridging paragraph; and
st paragraph.

    PNG
    media_image1.png
    624
    658
    media_image1.png
    Greyscale

Applicants conclude arguments stating “one of skill in the art…would immediately recognize the inventor had possession of the claimed subject matter as of the filing date” and seem to suggest screening for antibodies is noted within the specification, art known and “…not remarkable”, hence “a person in the field would have believed from the disclosure…as filed…the inventors possessed the invention”, see page 8 of the Remarks, 2nd paragraph. Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Applicants’ arguments setting forth the information regarding the first antibody is not in the claims, hence Applicants continue not to be in possession of the genus of antibodies.  The 2nd and 4th antibodies read on antibodies that must bind a specific epitope at the amino terminus of SEQ ID NO: 1 and SEQ ID NO: 2 and not any other place. It is not clear which antibodies from which clones, MAB1 and/or MAB2 specifically bind the two different epitopes that differ at the carboxy terminus with or without amino acid residue, glutamine (Gln or Q). Moreover, information regarding the protein, differences between the proteins do not provide structural information and evidence of possession of the antibodies that bind these two different epitopes.  This situation is analogous, to Amgen cited and explained herein.  Moreover, the 3rd antibody may be not only be polyclonal antibodies, but also monoclonal antibodies and there is no hybridoma information. It continues to not be clear what Applicants’ possess and the arguments presented for all the antibodies, 1st through 4th are not commensurate in scope with the claims.  The claims continue to be remiss of the requisite information.
Moreover, Applicants propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.")  
At the time the application was filed Applicants seem to not be in possession of a host of binding entities and did not have possession of the breadth of binding entities noted in the claimed method. The specification does not evidence the possession of all the possible binding 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims continue to read on methods of detecting APOA2 protein variants, which require an anti-APOA2-ATQ terminus antibody that binds to a C-terminal region of the APOA2-ATQ protein comprising the amino acid sequence, SEQ ID NO: 1 and an anti-APOA2-ATQ non-terminus antibody that binds to the amino acid sequence other than the C-terminal region, and an anti-APOA2-AT terminus antibody that specifically binds to a C-terminal region of the APOA2-AT protein, amino acid sequence, SEQ ID NO: 2 and an anti-APOA2-AT non-terminus antibody binding to the amino acid sequence other than the C-terminal region. 
More specifically, claim 9 contains the same language as that cited in claim 1 with additional language quoting “the heavy chain CDR1, CDR2 and CDR3 comprise the amino acid sequences represented by SEQ ID NOs: 4, 5 and 6, respectively”, and “the light chain CDR1, CDR2 and CDR3 comprise the amino acid sequence represented by SEQ ID NO: 7, 8 and 9, respectively”.

	The instant application continues not to provide a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-APOA2-ATQ terminus antibodies and anti-APOA2-AT terminus antibodies encompassed by the claimed invention.  Particularly, the instant specification and the prior art do not teach the structural features of genus of antibodies nor representative species of antibodies that bind to an amino acid sequence of APOA2-ATQ and does not bind the C-terminus of APOA2-ATQ comprising the amino acid sequence of SEQ ID NO:1, nor the structural features of genus of antibodies that bind to an amino acid sequence of APOA2-AT and does not bind the C-terminus of APOA2-ATQ comprising the amino acid sequence of SEQ ID NO:2 that are contacted with a bodily fluid as required by the instant claims.  
Furthermore, as noted in the recent decision by the PTAB, Ex parte Atul J. Butte and Keiichi Kodama, Appeal No. 2018-004007, Application No. 13/575,904 (PTAB January 02, 2020), the instant Specification needs to describe specific antibodies that are suitable for the claimed methods.  While the Brief states the Specification does describe two monoclonal antibodies that recognize SEQ ID NO: 1 (APOA2-ATQ), the preparation of antibodies that could bind SEQ ID NO: 2 (APOA2-AT) and commercially available antibodies, i.e. anti-APOA2 protein non-terminus 
	However, the antibodies required to bind a region on APOA2-ATQ and does not bind SEQ ID NO: 1, and a region on APOA2-AT and does not bind SEQ ID NO: 2 do not seem to be of record in the Specification nor the prior art. The Office has not dismissed Appellants’ points of view in regard to antigens and corresponding functional requirements.  Appellants have not pointed to anything else in the disclosure that describes the antibodies as required by the test set forth in Ariad” is interpreted by this Examiner as stating that post-Amgen, an antibody Examiner should follow the test set forth in Ariad, when evaluating whether an antibody claim meets written description requirement. 
The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367,1376-79 (Fed. Cir. 2017) (applying the Ariad standard to antibodies claimed based on their binding and blocking activities); AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285,1298-1300 (Fed. Cir. 2014) (same).
The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004):
Regardless whether a compound is claimed per se or a method is 
claimed that entails the use of the compound, the inventor cannot 

of the compound sufficient to distinguish infringing compounds from 
non-infringing compounds, or infringing methods from 
non-infringing methods.

As stated previously, the Brief notes wherein in the specification discloses preparation of anti-APOA2-AT antibodies that bind to an epitope within SEQ ID NO: 2. However, based on the USPTO memo issued to antibody examining corps in 2018 linked here
https://www.uspto.gov/sjtes/defauit/fjles/docunients/amgen 22feb2018.pdf, a newly
disclosed antigen recited in the claims “should not be used in determining whether should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody.” The Amgen specification disclosed more than 300 monoclonal antibody species that bind to the recited epitopes and yet “the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336,1345 (Fed. Cir. 2010)” according to the 2018 Memo. Although the peptide (i.e. SEQ ID NO: 28) is described as able to render APOA2-AT terminus polyclonal antibodies this mention cannot be extrapolated as showing possession of the antibodies that selectively bind SEQ ID NO: 2. However, sequences of one antibody do not predict sequences/structure of any and all anti-APOA2-ATQ antibodies that bind to a region on APOA2-ATQ and does not bind SEQ ID NO:1, and an anti-APOA2-AT that bind to a region on APOA2-AT and does not bind SEQ ID NO:2. Here, Appellants are describing the antigen and certain functional attributes, but does not describe the structure-identifying information about the therapeutic antibodies essential to the claimed 
Given the highly diverse nature of antibodies, one skilled in the art cannot envision the structure of the said antibodies by simply knowing where its binds.  Abbvie establishes “[o]ne needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.” Id. 
	The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims read on anti-APOA2 antibodies, monoclonal antibodies and fragments thereof that bind specific sequences.  
The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the genus of antibodies in scope with the claimed invention.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full 
    	“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
Applicants did not have possession of the breadth of molecules broadly characterized as APOA2 antibodies in claims 1, 9 and 10, those antibodies that bind sequences other than C-terminal regions that bind SEQ ID NO: 1, SEQ ID NO: 2 and those binding amino acid sequences other than the C-terminal regions. 
The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the capture and detection antibodies essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description.,  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     	“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include antibodies that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the monoclonal antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the APOA2 variant antibodies.
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1, 2, 6, 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and 19 of copending Application No. 15/546,178 (filed July 25, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on detecting an APOA2-ATQ protein (SEQ ID NO: 1) and APOA2-AT protein (SEQ ID NO: 2) in a biological fluid with the same antibodies, anti-APOA2-ATQ terminus antibody and anti-APOA2-AT terminus antibody, see sequence alignments.  The detection of these two proteins results in the diagnosis of cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESULT 4 from 1.rapbm database.
US-15-026-518-1
; Sequence 1, Application US/15026518
; Publication No. US20160245815A1
; GENERAL INFORMATION
;  APPLICANT: TORAY Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of detecting pancreatic cancer,

;  TITLE OF INVENTION:cancer
;  FILE REFERENCE: PH-5996-PCT
;  CURRENT APPLICATION NUMBER: US/15/026,518
;  CURRENT FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: JP 2014-166188
;  PRIOR FILING DATE: 2014-08-18
;  PRIOR APPLICATION NUMBER: JP 2013-206682
;  PRIOR FILING DATE: 2013-10-01
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 77
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-026-518-1

  Query Match             100.0%;  Score 389;  DB 16;  Length 77;
  Best Local Similarity   100.0%;  
  Matches   77;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPATQ 77
              |||||||||||||||||
Db         61 VNFLSYFVELGTQPATQ 77

RESULT 1 from 2.rapbm database.
US-15-026-518-2
; Sequence 2, Application US/15026518
; Publication No. US20160245815A1
; GENERAL INFORMATION
;  APPLICANT: TORAY Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of detecting pancreatic cancer,
;  TITLE OF INVENTION:antibodies and detection kit for pancreatic
;  TITLE OF INVENTION:cancer
;  FILE REFERENCE: PH-5996-PCT
;  CURRENT APPLICATION NUMBER: US/15/026,518
;  CURRENT FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: JP 2014-166188
;  PRIOR FILING DATE: 2014-08-18
;  PRIOR APPLICATION NUMBER: JP 2013-206682
;  PRIOR FILING DATE: 2013-10-01
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 76
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-026-518-2

  Query Match             100.0%;  Score 384;  DB 16;  Length 76;
  Best Local Similarity   100.0%;  
  Matches   76;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPAT 76
              ||||||||||||||||
Db         61 VNFLSYFVELGTQPAT 76

s 1, 2, 6, 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12, 13 and 25-28 of copending Application No. 15/555,031 (filed August 31, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on detecting an APOA2-ATQ protein (SEQ ID NO: 1) and APOA2-AT protein (SEQ ID NO: 2) in a biological fluid with the same antibodies, anti-APOA2-ATQ terminus antibody and anti-APOA2 non-terminus antibody, see sequence alignments.  The detection of these two proteins results in the diagnosis of a pancreatic disorder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


RESULT 6 from 1.rapbm database.
US-15-555-031A-1
; Sequence 1, Application US/15555031A
; Publication No. US20180031574A1
; GENERAL INFORMATION
;  APPLICANT: Toray Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of exocrine pancreatic disorder, antibodies and detection
;  TITLE OF INVENTION:kit for exocrine pancreatic disorder
;  FILE REFERENCE: PH-6500-PCT
;  CURRENT APPLICATION NUMBER: US/15/555,031A
;  CURRENT FILING DATE: 2017-10-06
;  PRIOR APPLICATION NUMBER: JP 2015-040580
;  PRIOR FILING DATE: 2015-03-02
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 77
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-555-031A-1

  Query Match             100.0%;  Score 389;  DB 16;  Length 77;
  Best Local Similarity   100.0%;  
  Matches   77;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPATQ 77
              |||||||||||||||||
Db         61 VNFLSYFVELGTQPATQ 77

RESULT 3 from 2.rapbm database.
US-15-555-031A-2
; Sequence 2, Application US/15555031A
; Publication No. US20180031574A1
; GENERAL INFORMATION
;  APPLICANT: Toray Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of exocrine pancreatic disorder, antibodies and detection
;  TITLE OF INVENTION:kit for exocrine pancreatic disorder
;  FILE REFERENCE: PH-6500-PCT
;  CURRENT APPLICATION NUMBER: US/15/555,031A
;  CURRENT FILING DATE: 2017-10-06
;  PRIOR APPLICATION NUMBER: JP 2015-040580
;  PRIOR FILING DATE: 2015-03-02
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 76
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-555-031A-2

  Query Match             100.0%;  Score 384;  DB 16;  Length 76;
  Best Local Similarity   100.0%;  
  Matches   76;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPAT 76
              ||||||||||||||||
Db         61 VNFLSYFVELGTQPAT 76

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
03 May 2021

/Alana Harris Dent/
Primary Examiner, Art Unit 1643